DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 01/11/2021. Claims 1-6 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 01/11/2021 is compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyle et al. (US 5452919 A, hereinafter “Hoyle”) in view of Spencer (US 20210362848 A1).
Regarding claim 1, Hoyle (Fig. 1) discloses a vehicle control device (See Abstract) comprising: an operation unit operated by a driver (… driver's selector signal for varying operation of the control means to alter the height to a second; Hoyle at claim 1); and wherein the controller (ECU) 27) causes the height of the vehicle to be changed according to an upward or downward movement of the operation unit  (driver operable selector means for providing a driver's selector signal for varying operation of the control means to alter the height to a second, Kneel, setting below the Standard setting; Hoyle at claim 8, lines 61-64).
Hoyle does not explicitly teach a controller that causes a vehicle to turn according to a movement of the operation unit and causes a height of the vehicle to be changed. However, Spencer (Figs. 9A, 9B) teaches or at least suggests a controller that causes a vehicle to turn according to a movement of the operation unit and causes a height of the vehicle to be changed (… the pilot may control yaw-left or yaw-right rotation (e.g., clockwise or counterclockwise rotation relative to the yaw axis while hovering) of the aircraft 100 (e.g., by adjusting the orientation of one or more main struts 106, pairs of struts, or thrust sources 102 relative to their struts) by rotating the control yoke 302 to the left or right (314; e.g., counterclockwise/clockwise); Spencer at ¶ [0046]) and (…, the control yoke counterclockwise or clockwise (314; yaw left/right), with the severity of the turn (e.g., turn radius) proportional to the magnitude of displacement of the control yoke. Similarly to takeoff and landing phases, vertical speed may be controlled by articulating the control yoke 302 up or down (310); Spencer at ¶ [0047]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the control yoke of Spencer within the teachings of Hoyle because this modification only amounts to substituting the control yoke of Spencer for the buttons of Hoyle to yield predictable results of providing a single gear to cause the vehicle to turn according to a movement of the operation unit and cause a height of the vehicle to be changed.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663